FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                September 24, 2013
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 RODERICK EARSEL WEBSTER,

          Petitioner - Appellant,
                                                        No. 13-6145
 v.
                                                 (D.C. No. 5:12-CV-01357-F)
 JUSTIN JONES,                                          (W.D. Okla.)

          Respondent - Appellee.



                        ORDER DENYING CERTIFICATE
                            OF APPEALABILITY *


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Proceeding pro se, 1 Oklahoma state inmate Roderick Earsel Webster seeks a

certificate of appealability (“COA”) to challenge the district court’s dismissal of

his habeas petition as time-barred. He also seeks leave to proceed in forma

pauperis (“IFP”). We deny a COA, deny Mr. Webster’s motion to proceed IFP,

and dismiss this matter.



      *
              This order is not binding precedent except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
      1
             Because Mr. Webster is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
                                         I

      Mr. Webster was convicted in Oklahoma state court in 2009 of first-degree

murder and sentenced to life in prison without the possibility of parole. The

Oklahoma Court of Criminal Appeals affirmed his conviction on direct appeal.

On December 6, 2012, Mr. Webster filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The State moved the court to dismiss the petition

as time-barred and the court granted the motion. This application for a COA

followed.

                                         II

       In his application, Mr. Webster appears to raise the following issues, each

with reference to his prosecution in state court: (1) prosecutorial misconduct

violated his due process rights; (2) exculpatory evidence was not turned over to

the defense in violation of Brady v. Maryland, 373 U.S. 83 (1963); (3) improper

opinion testimony was given in violation of the Fourteenth Amendment and Mr.

Webster’s right to a fair trial; (4) a statement by Mr. Webster to the police was

improperly admitted into evidence in violation of Miranda v. Arizona, 384 U.S.

436 (1966); and (5) cumulative error undermined the verdict.

       Mr. Webster’s arguments all relate entirely to the merits of his underlying

claims for habeas relief. None of them addresses the district court’s reason for

dismissing the petition, namely, that it is time-barred. When a district court

denies habeas relief on procedural grounds, a COA should not issue unless, inter

                                         2
alia, the petitioner can “show ‘that jurists of reason would find it debatable

. . . whether the district court was correct in its procedural ruling.’” Coppage v.

McKune, 534 F.3d 1279, 1281 (10th Cir. 2008) (omission in original) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Because Mr. Webster makes no

arguments concerning the timeliness issue, he fails to demonstrate that the district

court’s procedural ruling is open to debate by reasonable jurists. He is therefore

not entitled to a COA.

                                         III

       For the aforementioned reasons, we deny Mr. Webster’s request for a

COA, deny his motion to proceed IFP, and dismiss this matter.



                                                     Entered for the Court



                                                     JEROME A. HOLMES
                                                     Circuit Judge




                                          3